Per Curiam.

This case was brought up by certiorari from a justice’s court to the circuit court of Amite county, and thence by writ of error to this court. The errors assigned are: 1. the judgment of the court below is for an amount greater than the damages claimed by the plaintiff in his declaration; 2. the amount claimed was less than fifty dollars, and therefore not within the jurisdiction of the circuit court; 3. and 4. the circuit court has no jurisdiction of the cause. The three last exceptions are disposed of by the opinion of this court, delivered at the present term, in the case of Justus Hurd v. Wiley Tombes, ante, page 229, in which the jurisdiction of the circuit court in a similar case is sustained. It is sufficient here to refer to that opinion.
The first cause of error assigned is cured by the release of the excess of damages beyond the amount claimed in the declaration, which the defendant in error has offered to file here. How. & Hut. 618, sec. 25 and 26. In such case, the statute directs the judgment to be reversed by the appellate court, and such judgment to be then entered as the court below should have given: This is accordingly directed to be done, and judgment given for the amount of damages claimed in the declaration.